Case: 1:18-cv-02605-CAB Doc #: 10 Filed: 11/14/18 1 of 3. PageID #: 468




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 ALBERT B. RATNER,               )                    CASE NO. 1:18CV2605
                                 )
                Plaintiff,       )                    JUDGE CHRISTOPHER A. BOYKO
                                 )
           vs.                   )                    ORDER
                                 )
 FOREST CITY REALTY TRUST, INC., )
                                 )
                Defendant.       )


 CHRISTOPHER A. BOYKO, J.:

        This matter comes before the Court upon the Motion (ECF DKT #4) of Plaintiff

 Albert B. Ratner for Temporary Restraining Order, Preliminary Injunction and Other

 Injunctive Relief. Plaintiff filed his Verified Complaint on November 12, 2018 and his

 Motion on November 13, 2018. Defendant Forest City Realty Trust, Inc. filed its Brief in

 Opposition on November 14, 2018.

        The Court has reviewed all of the parties’ submissions, has considered the relevant

 law and has heard from counsel for both sides in a conference in chambers conducted this

 morning at 10:00 a.m.

        Plaintiff’s case arises out of a proposed merger of Forest City with an affiliate of
Case: 1:18-cv-02605-CAB Doc #: 10 Filed: 11/14/18 2 of 3. PageID #: 469



 Brookfield Asset Management, Inc. Forest City filed a Proxy Statement with the Securities

 and Exchange Commission which was mailed to shareholders on October 12, 2018. Plaintiff

 alleges that the Proxy Statement includes materially inaccurate information and omits

 material facts in contravention of federal securities laws. The mailing announced that a

 special meeting would be held on November 15, 2018 at 9:30 a.m., at which time

 shareholders would have the opportunity to vote on the proposed deal with Brookfield.

          Plaintiff seeks an order enjoining the special meeting and vote on the Merger Proposal

 scheduled for November 15, 2018, until thirty days after Forest City mails a corrected Proxy

 Statement in compliance with SEC Rule 14a-9 and resets the record date.

          Four factors must be considered when deciding whether to grant an injunction: (1)

 whether the movant has a strong likelihood of success on the merits; (2) whether there is a

 threat of irreparable harm to the movant; (3) whether others will suffer substantial harm as a

 result of the injunction, should it issue; and (4) whether the public interest will be served by

 the injunction. See Rock & Roll Hall of Fame and Museum, Inc. v. Gentile Prods., 134 F. 3d

 749, 753 (6th Cir. 1998); Vittitow v. Upper Arlington, 43 F. 3d 1100, 1109 (6th Cir. 1995)

 (the four factors are “not prerequisites to be met, but factors to be balanced.”); D.B. v. Lafon,

 2007 U.S. App. LEXIS 3886 (6th Cir. 2007). While no single factor will be determinative as

 to the appropriateness of the equitable relief sought, (In re DeLorean Motor Co., 755 F. 2d

 1223, 1229 (6th Cir. 1985)), “a finding that there is simply no likelihood of success on the

 merits is usually fatal.” Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F. 3d 620, 625 (6th Cir.

 2000).

          The moving party must establish its case by clear and convincing evidence. See Deck


                                                -2-
Case: 1:18-cv-02605-CAB Doc #: 10 Filed: 11/14/18 3 of 3. PageID #: 470



 v. City of Toledo, 29 F. Supp. 2d 431, 433 (N.D. Ohio 1998), citing Garlock, Inc., v. United

 Seal, Inc., 404 F. 2d 256, 257 (6th Cir. 1968). Clear and convincing evidence must produce a

 firm belief about the facts to be proved. It must be more than evidence that simply outweighs

 or overbalances the evidence opposed to it.

        Upon consideration of Plaintiff’s Motion and sworn allegations and after hearing the

 arguments for and against issuance of injunctive relief, the Court finds that Plaintiff Albert B.

 Ratner has failed to establish irreparable harm and a strong likelihood of success on the merits

 by clear and convincing evidence.

        Plaintiff’s Motion (ECF DKT # 4) is denied. The Forest City shareholder vote on the

 Merger Proposal scheduled for tomorrow, November 15, 2018 at 9:30 a.m., shall go forward.

 The Court will issue a full Opinion and Order in due course.

        IT IS SO ORDERED.



                                       s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge
 Dated: November 14, 2018




                                                -3-
